Name: 96/296/EC: Commission Decision of 18 April 1996 amending Decision 92/486/EEC as regards the form of cooperation between the Animo host centre and Member States (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  agricultural policy;  information technology and data processing;  information and information processing;  agricultural activity
 Date Published: 1996-05-07

 Avis juridique important|31996D029696/296/EC: Commission Decision of 18 April 1996 amending Decision 92/486/EEC as regards the form of cooperation between the Animo host centre and Member States (Text with EEA relevance) Official Journal L 113 , 07/05/1996 P. 0025 - 0025COMMISSION DECISION of 18 April 1996 amending Decision 92/486/EEC as regards the form of cooperation between the Animo host centre and Member States (Text with EEA relevance) (96/296/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning the veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and in particular Article 20 (3) thereof,Whereas, to enable a detailed study of the various options for the structural development of the Animo network, the current system should be extended for a year, with the possibility of a further extension of one year; whereas, to this end, Commission Decision 92/486/EEC of 25 September 1992 establishing the form of cooperation between the Animo host centre and Member States (3) must be amended; as last amended by the Act of Accession of Austria, Finland and Sweden;Whereas the charges applicable from 1 April 1996 must take account of the number of units linked;Whereas the number of units linked to the network on 1 April 1996 should be used as the basis; whereas in this regard it is necessary to refer to Commission Decision 96/295/EC (4) identifying and fixing the list of Animo units;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The following Article is inserted in Decision 92/486/EEC:'Article 2a1. The coordination authorities provided for in Article 1 shall ensure that the contracts referred to in that Article:- are extended for one year;- allow for the possibility of a further extension of one year.2. In respect of paragraph 1, the follow charges shall apply:ECU 386 per unit (central unit, local unit, frontier inspection post) listed in Decision 96/295/EC (*).(*) OJ No L 113, 7. 5. 1996, p. 1.`Article 2This Decision shall enter into force on 1 April 1996.Article 3This Decision is addressed to the Member States.Done at Brussels, 18 April 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 29.(2) OJ No L 62, 15. 3. 1993, p. 49.(3) OJ No L 291, 7. 10. 1992, p. 20.(4) See page 1 of this Official Journal.